Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Milestone Scientific Inc (the "Company") on Form 10-K for the period ending December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Joseph D'Agostino, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company Dated: March 31, 2017 /s/ Joseph D'Agostino Joseph D'Agostino Chief Financial Officer and Chief Operating Officer (Principal Financial Officer) A signed original of this certification has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
